  Case 19-08936       Doc 38   Filed 04/02/20 Entered 04/02/20 17:03:38             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-08936
Monica M. Simpson                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                   ORDER VACATING ORDER FOR PAYROLL CONTROL

       This cause coming to be heard on the Motion of the Debtors to vacate docket entry number 26,
entered on February 13, 2020, the Court having jurisdiction over the matter, being fully advised on the
premises and due notice being given,

IT IS HEREBY ORDERED:

  1. That the Order for Payroll Control, docket entry number 26, entered on February 13, 2020 is
hereby VACATED.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: April 02, 2020                                              United States Bankruptcy Judge

 Prepared by:
